Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an “APPARATUS, METHOD, AND STORAGE MEDIUM FOR PROCESSING OF AN IMAGE CAPTURED BY A CAMERA” [Closest Prior art: Wada et al. (US-2015/0256696): par 0033-0036, 0041-0042, 0048, 0053-0054, 0058, 0060, 0067-0070, 0073-0074, 0077-0083, 0085-0091, 0094-0097; Showering et al. (US-2011/0285874): Abstract, par 0024, 0026-0040, 0047-0048, 0056-0058, 0064, 0075; Yasui (US-2020/0021704): Fig 14, par 0117-0127, 0131; Shindo (US-2015/0143237): Figs 6, 7, par 0037-0043; Kitazaki (US-2008/0240565): Figs 3-5, par 0057-0063].
In response to the Office Action mailed on 3/29/2022, Applicant’s request in view of the amendments/arguments have been respectfully considered. In view of the remarks and amendments [See Applicant’s Arguments: page 8], independent claims 1, 7, 8 and 10-12 are believed to be distinct from the prior art used to reject the application and are allowed for at least the reasons followed.
Wada in view of Showering, Yasui and further in view of the prior art searched and/or cited including Shindo and Kitazaki does not teach nor render obvious the combination of limitations including “determining, from among a plurality of predefined paper sizes, one paper size corresponding to the document based on the calculated lengths of the sides, displaying, on a screen, both of the calculated lengths and the one paper size determined to correspond to the document, setting the determined one paper size as a document size of the document included in the captured image data if the one paper size is selected on the screen by a user, and setting the calculated lengths as the document size of the document if the calculated lengths are selected on the screen by the user” as recited in independent claim 1 [similar limitations in independent claims 10-12];
“wherein if accuracy of the determined one paper size is lower than a predetermined standard, the processor further performs operations including presenting, in a descending order of accuracy, a plurality of paper sizes as options, and wherein, if the accuracy of the determined one paper size is lower than the predetermined standard, a paper size selected from the presented plurality of paper sizes as options by a user is set as the document size of the document” as recited in independent claim 7; and
“wherein if accuracy of the determined one paper size is lower than a predetermined standard, the processor further performs operations including displaying a width and a height of the document calculated in the calculating of the lengths, and wherein, if the accuracy of the determined one paper size is lower than the predetermined standard and a storing instruction with the displayed width and height is received from a user, the displayed width and height are set as the document size of the document” as recited in independent claim 8.
Dependent claims 2-4, 6 and 9 are allowed for being dependent on allowable independent claim 1.
Therefore, claims 1-4 and 6-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677